Case 1:19-cv-02220-LPS Document 32 Filed 03/02/21 Page 1 of 9 PagelD #: 400

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
CELESTE J. WILLAMS,
Plaintiff,
v. : Civ. No. 19-2220-LPS

WELLS FARGO BANK NATIONAL
HEADQUARTERS, et al.,

Defendants.

 

Celeste J. Wiliams, New Castle, Delaware, Pro Se Plaintiff.

Jessica C. Watt, Esquire, Ballard Spahr LLP, Wilmington, Delaware. Counsel for Defendant Wells
Fargo Bank, N.A.

Timothy S. Martin, Esquire, Margo E. Meta, Esquire, and Sean P. Mahoney, Esquite, White &
Williams, Wilmington, Delaware. Counsel Defendant National Union Fire Insurance Company.

MEMORANDUM OPINION

March 2, 2021
Wilmington, Delaware

 
Case 1:19-cv-02220-LPS Document 32 Filed 03/02/21 Page 2 of 9 PagelD #: 401

wr |

STARK, U.S. District Judge:
I, INTRODUCTION

Plaintiff Celeste J. Williams (“Plaintiff”), who proceeds pro se, commenced this action on
December 3, 2019. (D.1. 2) She asserts jurisdiction by reason of diversity of the parties under 28
U.S.C. § 1332. (Id at ]12) Before the Court are Defendants’ motions to dismiss. (D.L. 13, 26)
I. BACKGROUND

Plaintiff filed this action against Wells Fatgo Bank, N.A. (“Wells Fargo”) — improperly
named as Wells Fargo Bank National Headquattets and Wells Fargo Bank Local Branch — and its
alleged insurer, National Union Fire Insurance Company (AIG) (“National Union”), alleging she
was a victim of “vatious financial crimes, including computer fraud and other fraudulent transfers of
funds” to a company called MOBE (z¢., My Online Business Education). (D.L. 2 at ff 2, 3) The
Complaint raises the following claims: (1) declaratory relief against Wells Fargo and National Union
(id. at {| 45-52); (2) declaratoty relief against an anonymous undisclosed insurer (ia. at Ff] 53-60);
(3) breach of contract against National Union and/or Wells Fargo (id. at J] 61-67); (4) anticipatory
breach of contract against an anonymous undisclosed insurer and Wells Fargo (¢. at {[{] 68-74); and
(5) violations of the Delaware Insurance Code against an anonymous undisclosed insuret, National

Union, and Wells Fargo (¢4. at | 75-82).

 

1 MOBE is not a named defendant. The Court takes judicial notice that the Federal Trade
Commission (“FTC”) filed suit against MOBE and alleged it operated a fraudulent internet business
education program that claimed it would reveal to consumets a “simple 21-step system that will
show consumers how to quickly and easily start their own online business and make substantial
income.” According to the FTC, MOBE defrauded thousands of consumets who collectively paid
MOBE over $125,000,000 based on its misrepresentations. See Federal Trade Comm'n v. MOBE Lid,
2020 WL, 8461572, at *1 (MLD. Fla. Dec. 8, 2020), report and recommendation adopted, 2021 WL
50335 (M.D. Fla. Jan. 6, 2021) (entering judgment for FIC in amount of $318,512,336); see also
www.bernet-teceivet.com (Receiver’s web-site for submitting claims).

1

 

 
Case 1:19-cv-02220-LPS Document 32 Filed 03/02/21 Page 3 of 9 PagelD #: 402

Plaintiff alleges that as a direct result of targeted consumer fraud, one or more unknown bad
actots used a multilevel marketing scheme to obtain and to alter her account credentials and to cause
her to allow that her bank (4¢., Wells Fargo) to forward funds to their bank. (Id. at ff] 5, 30) As
alleged, Plaintiff, a consumer and retail banking customer of Wells Fargo, provided sums to Wells
Fargo to process from het account to wire/bank transfer to MOBE. (Id. at 2) Plaintiff alleges that
“ovet the last 3 years” she lost “more than $50,000” or “more than $60,000” to MOBE. (ia. at #4] 5,
12, 30, 31)

Plaintiff alleges she is entitled to recover her loss under insurance policies purchased by
Wells Fargo. (Id. at [9] 3-4, 16-26) She alleges that Wells Fargo was insured by National Union (also
referred to as AIG) under either a commercial crime policy ot a primary crime policy and insured by
an anonymous undisclosed insurer under an excess fidelity and crime policy (together “the
policies”)? (id. at ff 16, 25) Plaintiff does not identify the policies by policy number; rather, she
asserts without any specificity only that National Union issued to Wells Fargo a “Commercial Crime
Policy, similar in type and terms as standard policy No. XX-XXXXXXX.” Id. at {| 16. The Complaint
alleges that the policies insure against computer fraud and “funds transfer fraud. (Id at {| 17)

As to computer fraud, the policies allegedly agree to pay for loss of money “resulting directly
from the use of any computer to fraudulently cause a transfer of that property from inside [the
bank]” to a person or place outside the bank. (Id. at] 18) As to funds transfer fraud, the policies
allegedly agree to pay for loss of funds resulting from a “fraudulent instruction” directing a financial

institution to transfer funds from its transfer account. (Jd. at | 21)

 

2 While Plaintiff references the excess policy, her allegations indicate that her losses do not trigget

covetage under the excess policy. (Id. at 7)
2

 
Case 1:19-cv-02220-LPS Document 32 Filed 03/02/21 Page 4 of 9 PagelD #: 403

In het “fraud incident” notice to Wells Fargo, Plaintiff sought a refund of monies sent to a
third party through Wells Fargo. (DI. 2 at { 34; D.I 15-4 at 2-9) The notice states, “[ujnique to this
transaction, I instructed a transaction involving use of my account to pay on an account (debit)
transaction from ty account as a client and customer” of Wells Fargo. (D.I. 15-1 at 5) Wells Fargo
responded to the fraud claim that Plaintiff “authorized a wire transfer for $59,071 for the benefit” of
MOBE, adding “[a]s the money will not be returned from the receiving bank, we are not able to
reimburse you.” (Id at 10)

Plaintiff alleges that she provided information to Wells Fargo and National Union “as
requested, orally and in writing, and submitted a formal proof of loss in 2018, and 2019.” (dd. at {
34) She alleges that in response, Wells Fatgo and National Union “wrongly denied coverage”. (Id.
at Ff] 76, 80)

Plaintiff seeks declaratory relief, actual damages, treble damages, and all damagers
recoverable undet the Delaware Insurance Code. (Id. at Relief Sought at 18-19)

HI. LEGAL STANDARDS

Evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) requires the
Court to accept as true all material allegations of the complaint. See Spruill ». Gillis, 372 F.3d 218, 223
(3d Cir. 2004). “The issue is not whether a plaintiff will ultimately prevail but whether the claimant is
entitled to offer evidence to suppott the claims.” In re Burlington Coat Factory Sec. Litig,, 114 F.3d 1410,
1420 (3d Cir. 1997) (internal quotation marks omitted). Thus, the Court may grant such a motion to
dismiss only if, after “accepting all well-pleaded allegations in the complaint as true, and viewing them
in the light most favorable to plaintiff, plaintiff ts not entitled to relief.” Mazo ». Aetna, Inc., 221 F.3d
472, 481-82 (3d Cir. 2000) (internal quotation marks omitted).

3

 

 
Case 1:19-cv-02220-LPS Document 32 Filed 03/02/21 Page 5 of 9 PagelD #: 404

A well-pleaded complaint must contain more than mere labels and conclusions. See Ashcraft
v. Iqbal, 556 US. 662, 678 (2009); Bel Atl Corp. v. Tworably, 550 U.S, 544, 555 (2007). A plaintiff
must plead facts sufficient to show that a claim has substantive plausibility. See f obnson v. City of
Shelby, 574 U.S. 10 (2014). A complaint may not dismissed, however, for imperfect statements of
the legal theory supporting the claim asserted. See id. at 10. “In evaluating a motion to dismiss,” the
coutt “may consider documents that ate attached to ot submitted with the complaint . . . ‘matters
incorporated by reference or integral to the claim, items subject to judicial notice, matters of public
record, orders, [and] items appearing in the tecord of the case.” Buck ». Hampton Twp. Sh. Dist, 452
F.3d 256, 260 (4d Cir. 2006).

“T'o survive a motion to dismiss, a civil plaintiff must allege facts that ‘raise a right to relief
above the speculative level on the assumption that the allegations in the complaint ate true (even if
doubtful in fact)” Vietanlic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Twombly, 550
U.S. at 555). A claim is facially plausible “when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Iqbal, 556 U.S. at 678. At bottom, “[t]he complaint must state enough facts to raise a reasonable
expectation that discovery will reveal evidence of [each] necessary element” of a plaintiffs claim.
Wilkerson v. New Media Tech, Charter Sch. Ine. 522 F.3d 315, 321 (ad Cir. 2008) (internal quotation
marks omitted),

The Court is not obligated to accept as true “bald assertions,” Morse ». Lower Merton Seb. Dust,
132 F.3d 902, 906 (3d Cir. 1997) (internal quotation marks omitted), “ansupported conclusions and
unwattanted inferences,” Schuylkill Energy Res., Inc. », Pennsylvania Power & Light Co., 113 F.3d 405,

417 (3d Cir. 1997), or allegations that are “self-evidently false,” Nav ». Fauver, 82. F.3d 63, 69 Gd

4

 
Case 1:19-cv-02220-LPS Document 32 Filed 03/02/21 Page 6 of 9 PagelD #: 405

Cir. 1996), Because Plaintiff proceeds pro se, het pleading is liberally construed and her complaint,
“however inartfully pleaded, must be held to less sttingent standards than formal pleadings deafted
by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks omitted).
IV. DISCUSSION

Wells Fargo’ and National Union move to dismiss on the grounds that: (1) the Complaint
fails to state claims against them based upon a tight to recover under the insurance policies; and
(2) Plaintiff fails to state a claim under the Delaware Insurance Code. (DL 14 at 12, 15; (DI. 27 at
11, 14)

A. Right to Recovet undet the Insurance Policies

Defendants argue that all claims seeking tecovery based upon Wells Fargo’s contracts of
insurance with National Union and an anonymous undisclosed insurer fail because the Complaint
does not allege sufficient facts that Plaintiff has any rights under the msurance contracts.
Defendants contend there ate no allegations that Plaintiff is a named insured, a third-party
beneficiary, or an assignee or judgment creditor and, therefore, has no status to recover under the
insurance policies.

To establish standing for a breach of an insurance policy contract claim, the plaintiff must
either: (1) be an insured under the policy ot (2) be a third party beneficiary of the policy. See Harner

», Westfield Ins. Co., 2018 WL 6721765, at *n.40 (Del. Super. Ct. Dec. 12, 2018). The Complaint does

 

3’The Court may consider the documents provided with Wells Fatgo’s Motion to Dismiss even
though Plaintiff failed to attach them to her Complaint, given that her claims ate based on the
documents. See Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 Gd Cir. 1993)
(“court may consider an undisputedly authentic document that a defendant attaches as an exhibit to

a motion to dismiss if the plaintiffs claims ate based on the document”).
5

 

 
Case 1:19-cv-02220-LPS Document 32 Filed 03/02/21 Page 7 of 9 PagelD #: 406

not allege that Plaintiff is an insured under any policy. Rather, the Complaint alleges that Wells
Fatgo is the named insured under the insurance policies. (D.I. 2 at { 4)

Nor does the Complaint plead facts that Plaintiff was identified in the contract or plead facts
that cteate a reasonable inference that she was an intended beneficiary. See Delmar News, Inc. v. Jacobs
Oil Co., 584 A.2d 531 (Del. Super. Ct, 1990). “It is settled law in Delaware that a third-party may
recovet on a contract made for his benefit.” Delmar News, 584 A.2d at 534. If the contracting
parties did not intend for the third party to gain a benefit, then the contract does not give any rights
to the third party. See Insituform of N. Am, Inc. v. Chandler, 534 A.2d 257, 269 (Del. Ch. 1987). In
addition, without explicit language in the policy stating otherwise, Plaintiff is not a party to the
insurance policy contracts; nor is she a third-party beneficiary. See De/ Colle v. Houston, 1986 WL
5841 (Del. Super. Ct. 1986). Hete, the insurance policy expressly provides that “nothing in this
policy is intended to confer a directly enforceable benefit on any third party other than an insured.”
(D.I. 16 at 35, [5.22 Third Parties)

Finally, “in the absence of the status as a named patty or a third party beneficiary, an
allegedly injured patty may only recover under an insurance policy when there has been an
assignment or when the injured party is a judgment creditor.” O/E Sys, Ine. ». Inacom Corp, 179 F,
Supp. 2d 363, 367 (D. Del. 2002). There are no allegations that Plaintiff received an assignment of
any tights or that she is a judgment creditor of an insured under any policy.

For the reasons discussed, the Court will grant the motions to dismiss all claims that seek a

right to recover under the insurance policies.

 

 
Case 1:19-cv-02220-LPS Document 32 Filed 03/02/21 Page 8 of 9 PagelD #: 407

B. Delaware Insurance Code

The Complaint raises claims against Defendants based upon the Delaware Insurance Code.
Both Wells Fargo and National Union argue that the Delaware Insurance Code does not provide a
private right of action. The Complaint alleges that Defendants failed to attempt in good faith to
effectuate a prompt, fair, and equitable settlement of her claim and failed to comply with deadlines
of the Insurance Code. (D.I. 2 at [ff 76, 80)

There are no allegations that Wells Fargo is engaged in the business of insurance; rather it is
alleged that Wells Fargo is a banking and financial institution. (Id. at | 10a) Consequently, the
Delaware Insurance Code does not apply to Wells Fargo. See Harrison », United Water of Del, Inc.,
2001 WL 1381238, at *1, 783 A.2d 124 (Del. 2001) (Table) (“[T]he statutory violations, claimed by
[plaintiff] do not appeat to have any relevance to defendants-appellees since there is no evidence
they were ever engaged in the business of insurance.”)

Second, the Complaint does not speak to any particular section of the Code, leaving the
Court to guess under what section of Title 18 of the Delaware Insurance Code Plaintiff attempts to
raise claims. Plaintiff seems to be taising a claim that Defendants did not attempt in good faith to
effectuate fair and equitable settlements. However, Delaware courts have repeatedly held that 18
Del. C. § 2301, ef seg. (Unfair Practices in the Insurance Business), and specifically § 2304(16) (Unfair
Claim Settlement Practices), do not provide for a private cause of action. See Price ». State Farm Mut.
Auto, Ins. Co., 2013 WL 1213292, at *14 (Del. Super. Ct. Mar. 15, 2013), aff'd, 77 A.3d 272 (Del.
2013).

Finally, the claims under the Delaware Insurance Code are conclusory and not supported by

the facts. See Iqbal, 556 U.S. at 678 (stating that complaint will not suffice if it “offers [merely] ‘labels

7

 

 
Case 1:19-cv-02220-LPS Document 32 Filed 03/02/21 Page 9 of 9 PagelD #: 408

and conclusions” ot “naked assertion|s]’ devoid of ‘further factual enhancement”) (quoting
Twombly, 550 U.S. at 555, 557).

The Complaint fails to state a claim under the Delaware Insurance Code and, therefore,
Defendants’ motions to dismiss the claims will be granted.

C. Unknown Insurers of Wells Fargo Bank

This case has been pending since December 3, 2019 and Plaintiff has failed to identify
Defendant Unknown Insurers of Wells Fargo Bank. Even had Plaintiff identified this defendant, as
discussed above, her claims fail. Therefore, the Unknown Insurers will be dismissed.
Vv. CONCLUSION

For the above reasons, the Court will: (1) grant Defendants motions to dismiss (D.1. 13, 26),
and (2) dismiss Unknown Insurers of Wells Fargo Bank.

An appropriate Order will be entered.

 
